Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    769
    1019
    media_image1.png
    Greyscale

Claims 1, 10, and 19 recite the limitations a wiring layer, wherein the wiring layer is disposed on a top surface of the organic layer, and an area of the wiring layer is less than an area of the top surface of the organic layer; wherein a vertical height of the organic layer is greater than a vertical height of the transistor layer; the organic layer includes a first extending portion and a second extending portion, and an extending direction of the first extending portion is horizontally extended, and an extending direction of the second extending portion is vertically extended: a horizontal width of the first extending portion is greater than a horizontal width of the second extending portion such that the first extending portion and the second extending portion form a resisting structure; and the horizontal width of the first extending portion is less than a horizontal width of the transistor layer. Specifically in the claimed configuration the stress is generated on the wiring layer when the light emitting panel is bent, such that the stress can be evenly released. Thereby, the occurrence of breakage of the wiring layer is reduced, and the yield of the light emitting panel is improved ([0071]). These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 4-9, and 13-18 depend from these claims respectively and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        08/08/22